DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 17/039,772 (09/30/20) filed on 07/22/22.
Allowable Subject Matter
Claims 1 - 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (07/22/22) on pgs. 8 - 9 which discusses why the claimed invention is “significantly more” in light of Alice 101.
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because it describes a particular technical environment where the claimed “server”/ “server system” interacts with other devices including a “client device” having a “messaging application”; and a “secured payment processor”.  The environment supports improvements with respect to the functionality of electronic messaging system(s) (i.e., “messaging application implemented on a client device” as claimed) by (a) allowing the incorporation of external “web-based resources” that provide for advanced features such as purchasing merchandise in e-commerce (e.g., “completion of a transaction” as claimed); (b) aiding secure payment processing through a remote system agnostic to the messaging system (e.g., “transmitting the transactional data to a secured payment processor” as claimed); and (c) still allowing users to maintain social interactions with other users or send messages (e.g., “messaging application” as claimed).  See also, applicant’s specification as filed 09/30/20, particularly paragraphs [0019] [0020]. 
The closest prior art of record includes Maddern, US Pub. No. 11,120,420 and Grassadonia, US Pub. No. 2018/0189777.  Maddern discloses in-application commerce on a mobile computing device.  Maddern allows a user to be offered, select and purchase item(s) or service(s) of a third party merchant from within a mobile app of a different merchant (i.e., publisher app).  Grassadonia discloses integrating third-party applications and native applications to provide greater services than would otherwise be available.  For example, Grassadonia discloses technology enabling a user who is using a native application (e.g., SMS applications) to send money and discloses the technology enabling a third-party payment application associated with or incorporated in the native application to provide the user with a seamless experience on their mobile device.  Although Maddern and Grassadonia are similar to the claimed invention in some respects, Maddern and Grassadonia alone or in combination, fail to disclose all the limitations required of the claimed invention including “the transactional data corresponding to a user profile associated with the client device in an entity graph”; “determining a first desensitized data item based on the transaction data;” and “transmitting the transactional data to a secured payment processor.”
With respect to the non-patent literature reference listed below:
“WeChat applet promotion strategies of small shops,” by Peng Li.  2020 IEEE International Conference on E-Commerce and Internet Technology (ECIT).  April 22, 2020.  Pgs. 273 - 276.  (hereinafter Li)  
“Symbolic interaction:  Customer, Lifestyle and Store App embedded in WeChat,” by Hsin-Pey Peng.  2019 IEEE International Conference on Consumer Electronics - Taiwan (ICCE-TW).  May 20, 2019.  Pgs. 1 - 2.  (hereinafter Peng)
Li and Peng are relevant to the claimed invention because they describe the embedding of mini-programs/ applets into the multi-functional messaging and social media application WeChat.  The mini-programs/ applets opening up new mobile e-commerce/ virtual store opportunities in WeChat.  Although Li and Peng are similar to the claimed invention in some respects, Li and Peng alone or in combination, fail to disclose all the limitations required of the claimed invention including  “the transactional data corresponding to a user profile associated with the client device in an entity graph”; “determining a first desensitized data item based on the transaction data;” and “transmitting the transactional data to a secured payment processor.”
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to payments in conjunction with a messaging application.
US Pub. No. 2016/0171481; and
US Pub. No. 2014/0058939
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697